Citation Nr: 0517466	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  98-06 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for an anxiety disorder, described as an anxiety neurosis 
with headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a rating in excess of 30 
percent for the veteran's anxiety disorder.  

In May 1995 the veteran submitted several claim for increased 
ratings of service- connected disabilities which were denied 
in the October 1995 rating decision.   

The Board, in November 1999, remanded the increased rating 
claim for an anxiety disorder.  In this decision the Board 
also considered and denied several other claims including 
service connection claims and claims to reopen service 
connection claims.

In June 2003, pursuant to 38 C.F.R. § 19.9(a)(2), the Board 
undertook additional development to include obtaining copies 
of medical records from William G. Antelo, M.D., and 
psychiatric progress notes from a VA Mental Health Center.

In November 2003, the Board remanded this case to the RO.  By 
rating action/supplemental statement of the case (SSOC) in 
February 2005, the RO continued the 30 percent ratings for an 
anxiety disorder.  The case has now been returned to the 
Board.


FINDINGS OF FACT

1.  Prior to November 7, 1996, the veteran's anxiety disorder 
was manifested by no more than definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment. 

2.  The veteran's anxiety disorder is currently manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self care, and 
conversations normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

3.  The veteran's psychiatric disorder is currently assigned 
a global assessment of functioning (GAF) score of 65, which 
is indicative of a mild to moderate disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9400 
(effective prior to November 7, 1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran was notified of the VCAA as 
it applies to his 
claim by correspondence dated in February 2003 and by the 
supplemental statement of the case (SSOC) dated in March 
2003.  
  
A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the Board finds that the veteran was fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  When considering the notification letters and the 
other documents described above, as a whole, the Board finds 
that he was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim. 

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond to 
the notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that veterans are given the opportunity to 
submit information and evidence in support of their claim. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  This was not 
accomplished with respect to the claim decided herein as the 
initial decision occurred prior to the passage of the VCAA.  
To the extent that there may be an error in timing, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement in this case was harmless error.  After 
VCAA notice was provided to the veteran, the issue on appeal 
was re-adjudicated and a statement of the case was provided 
to the veteran.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  See VAOPGCPREC 7-
2004 (July 16, 2004).

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  All 
medical and other evidence cited by the veteran as relevant 
to his claims either has been obtained or, if not, are 
unobtainable.  

The RO also obtained records of private physicians the 
veteran cited as supportive of his claims.  In addition the 
veteran was afforded a comprehensive VA examinations in 
February 2003. 

As will be explained in more detail below, the Board finds 
that further development is not needed in this case with 
respect to the issue on appeal because there is sufficient 
evidence to decide the claim.

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Background.  Service connection for an anxiety neurosis was 
initially granted by a Board decision dated in January 1974.  
By rating action in April 1974, a 30 percent evaluation was 
assigned under Diagnostic Code 9400-8199-8100, for anxiety 
neurosis with tension headaches, and made effective from the 
date of separation from service.  This evaluation has been in 
effect for more than 20 years and is protected from being 
reduced.  38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951 
(2004). 

The veteran in May 1995 file a claim for an increase in his 
rating for an anxiety disorder.
 
A September 1995 VA mental disorders examiner reported that 
the veteran was in service from 1950 to 1971 and saw combat 
in Korea and Vietnam.  He suffered no combat injuries.  He 
worked for the postal service after service until 1990.  
After service he felt nervous and began seeing a psychiatrist 
at the VA in 1972.  He has continued in treatment since that 
time.  He was currently being treated with Diazepam, and a 
sleeping pill (name uncertain).  He did not smoke and denied 
any history of alcohol or drug abuse.  He has suffered from a 
peptic ulcer since 1952.  
 
The examiner noted the veteran appeared alert, oriented, and 
cooperative.  Motor activity was normal and speech was 
coherent.  There was no evidence of psychosis or organicity. 
There was no suicidal or homicidal ideations, and no 
delusions or hallucinations.  The veteran stated that he was 
nervous most of the time and that nerve pills helped; he 
suffered from headaches and had difficulty sleeping.  The 
diagnosis was an anxiety disorder; peptic ulcer disease, and 
chronic low back pain by history.

By rating action in October 1995 a rating in excess of 30 
percent for a generalized anxiety reaction was denied.

In November 1999 the Board remanded this issue for a VA 
psychiatric examination.

A February 2003 VA mental disorders examination report notes 
the veteran's claims folder and hospital records were 
reviewed.  There was no evidence of any psychiatric 
hospitalizations in the VA file.  The veteran was being 
treated through the VA mental hygiene clinic with Ativan and 
Sertaline.  He received treatment for headaches through a 
private neurologist.  He had been unemployed since 1990.  He 
previously worked 18 years for the post office.  He lived 
with his wife.  The veteran reported that when he becomes 
upset he disconnects and does not know what he does.  He has 
nightmares.  He denied using alcohol, tobacco, or drugs.  He 
denied legal problems.  

The examiner noted the veteran appeared clean, and adequately 
dressed and groomed.   He was alert and oriented.  His 
attention, concentration, and memory were good, and his 
speech was clear and coherent.  Mood was anxious and affect 
was constricted.  He was not hallucinating, and was not 
suicidal or homicidal.  Insight and judgment were fair.  He 
exhibited good impulse control.  The diagnosis was anxiety 
disorder, not otherwise specified.  The veteran was 
considered competent.  A GAF score of 65 was given.  

The examiner noted that the veteran's claims and 
symptomatology were the same as described in all his previous 
medical records.  His neuropsychiatric condition did not 
prevent him from working at the Postal Service from 1972 
until 1990.  The veteran's symptoms and claims had remained 
the same.  The examiner ended his report with the following 
statement:  "He has presented no social or occupational 
impairment due to the service connected anxiety disorder."

The file contains extensive private and VA treatment records.  
These include records from William G. Antelo, M. D., who 
treated the veteran for many years.  The majority of these 
handwritten  records are illegible.  However it is noted that 
he has been prescribed Lorazepam, Flurozepam, Librax, and 
Ibuprofen.  Records from 1989 reveal an impression of 
schizophrenia although the symptoms and test performed are 
illegible.  The current severity of the anxiety disorder was 
not reflected in the records.

The file also contains August 2002 and February 2003 VA 
mental clinic entry notes that the veteran appeared with fair 
personal hygiene.  He was alert, cooperative but not 
spontaneous.  Mood was mild anxiety.  There were no ideas of 
aggression, delusions, hallucinations, lack of energy, or 
anhedonia.  There were no cognitive deficits.  Insight and 
judgment were lacking.  It was reported that the veteran was 
in remission of acute affective anxiety symptoms under his 
current treatment with Sertaline and Lorazepam.

Criteria/Analysis.  Disability evaluations are determined by 
the application of a schedule of ratings, which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examination.  The recent 
examination is also relevant and adequate.  See Powell v. 
West, 13 Vet. App. 31 (1999).  

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Change in Regulations.  Effective November 7, 1996 (during 
the pendency of this appeal), VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  See 38 
C.F.R. § 4.130, Diagnostic Code series 9200, 9300, 9400 and 
9500 (2004).  As there is no indication that the revised 
criteria are intended to have retroactive effect, VA has the 
duty to adjudicate the claims for increase only under the 
former criteria for any time period prior to the effective 
date of the new diagnostic codes, and to consider the revised 
criteria for the time period commencing on the effective date 
of the new provisions.  See Wanner v. Principi, 17 Vet. App. 
4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997). 
See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  

Under the criteria for rating mental disorders in effect 
prior to November 7, 1996, a 30 percent rating was assigned 
when there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  See 38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996).  The term "definite" has been construed as "distinct, 
unambiguous, and moderately large in degree," and 
representing a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large." 
O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994). See also Hood v. 
Brown, 4 Vet. App. 301 (1993).

A 50 percent rating was assigned when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment. Id.  A 70 percent 
evaluation required that the ability to establish and 
maintain effective or favorable relationships was severely 
impaired and that the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment of 
the ability to obtain or retain employment.  Id.

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment. Id.  The Board notes that these three 
criteria provide three independent bases for granting a 100 
percent disability evaluation.  See Johnson v. Brown, 7 Vet. 
App. 94, 97 (1994).

Under the revised criteria for rating psychiatric disorders, 
(in effect since November 7, 1996), a 30 percent rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 
38 C.F.R. § 4.130, Diagnostic Code 9400.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. Id. 

A 70 percent evaluation is demonstrated by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships. 
Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or 
own name. Id.

After careful review of the record in light of the above-
cited criteria, the Board finds that a rating in excess of 30 
percent for the veteran's anxiety disorder is not warranted 
based on the criteria in effect prior to or after November 7, 
1996.

VA examination in September 1995 revealed that the veteran 
appeared alert, oriented, and cooperative.  Motor activity 
was normal and speech was coherent.  The veteran had worked 
until he was 62 or 63 years of age.  The veteran's February 
2003 VA examination reflects few abnormal clinical findings 
and not more than mild to moderate symptomatology attributed 
to the service-connected anxiety disorder.  In fact, the 
examiner indicated that the veteran's psychiatric condition 
and remained essentially the same since 1972 and that the 
veteran presented no occupational or social impairment due to 
his service connected anxiety disorder.  A GAF of 65 was 
given.  

In the opinion of the Board, the criteria for a rating in 
excess of 30 percent in effect prior to November 1996 are not 
met.  The record reflects that the veteran's psychiatric 
disorder has been productive of no more than definite social 
or industrial impairment at any time during the appeal 
period.  Likewise, the record reflects that the criteria for 
a rating in excess of 30 percent in effect as of November 7, 
1996, are not met.  

Considering the revised criteria from the November 7, 1996, 
change in regulation up to the present time, the Board notes 
that there is no medical evidence of record reflecting any 
change in the status of the veteran's psychiatric condition, 
and, thus, no basis upon which the Board could conclude that 
the veteran then manifested more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  The veteran's February 2003 VA examination reflects 
few abnormal clinical findings and not more than mild to 
moderate symptomatology attributed to the service-connected 
anxiety disorder.

The veteran has not been found to have suicidal ideation, 
difficulty in understanding complex commands, impaired 
speech, panic attacks more than once weekly, or depression 
that affects his ability to function independently; nor has 
he been shown to experience difficulty in establishing and 
maintaining effective work and social relationships or other 
symptoms characteristic of at least the 50 percent rating.  
The extent and severity of the symptoms suffered by the 
veteran are more characteristic of the criteria for the 30 
percent rating.  

In the opinion of the Board, the evidence does not 
demonstrate symptomatology reflecting or approximating the 
criteria for a 50 percent or greater rating under either the 
old or the new the mental disorders rating criteria.  
Moreover, the recent medical evidence of record demonstrates 
that the veteran's symptoms are consistent with no more than 
the currently assigned 30 percent rating under the current 
rating criteria.  

The Board also points out that the GAF score of 65 assigned 
during the February 2003 VA examination provides no basis for 
ratings higher than the 30 percent rating assigned.  The 
Court had also held that GAF scores are a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV)).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

Finally, the Board points out that, at no point since the 
effective date of the grant of service connection has there 
been any showing that the service-connected disability has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(initially cited to in the July 1998 SSOC).  In this regard, 
the Board notes that the disability has not objectively been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned rating).  Rather, the 
record reflects that the veteran was employed continuously 
since retiring from service in 1972 until 1990.  The 
disability has also not been shown to require frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board concludes that the 
criteria for a higher rating for a psychiatric disability 
characterized as an anxiety disorder have not been met.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against a higher 
rating, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 30 percent for a generalized anxiety 
disorder is denied.  


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


